Citation Nr: 0704697	
Decision Date: 02/19/07    Archive Date: 02/27/07

DOCKET NO.  03-03 608	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland

THE ISSUES

1.  Entitlement to service connection for memory loss.

2.  Entitlement to an initial rating higher than 10 percent 
for right shoulder bursitis.

2.  Entitlement to an initial rating higher than 10 percent 
for tinea versicolor from December 1, 2000 to August 29, 
2002, and a rating higher than 30 percent from August 30, 
2002 onwards.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel
INTRODUCTION

The veteran had active military service from June 1980 to 
November 2000.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  The case subsequently was transferred to the VARO 
in Baltimore, Maryland, which forwarded it to the Board for 
appellate review.

When this case was previously before the Board in November 
2004, the Board remanded it to the RO via the Appeals 
Management Center (AMC)) for additional development and 
consideration.  And on remand, the RO (AMC) issued a decision 
in August 2006 granting service connection for a right knee 
disorder, one of the issues that had been on appeal.  The 
veteran did not appeal either the rating or effective date 
assigned for that disability, resolving that claim.  See, 
e.g., Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  In 
that same decision August 2006 decision, the RO (AMC) also 
assigned a higher initial rating for his tinea versicolor - 
increasing the rating from 0 to 10 percent from 
December 1, 2000 to August 29, 2002, and to 30 percent as of 
August 30, 2002.  That was not a grant of the highest 
possible rating, so there continued to be an appeal 
concerning this issue.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  The RO (AMC) also continued to deny his remaining 
claims on appeal, for service connection for memory loss and 
for an initial rating higher than 10 percent for right 
shoulder bursitis.




FINDING OF FACT

On December 27, 2006, prior to the promulgation of a decision 
in this case, the veteran submitted a statement to the Board 
on VA Form 21-4138 indicating he was withdrawing his appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of the veteran's 
substantive appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal (VA Form 
9 or equivalent statement) may be withdrawn in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202 (2006).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204 
(2006).

Here, on December 27, 2006, prior to the promulgation of a 
decision in this case, the veteran submitted a statement to 
the Board on VA Form 21-4138 indicating he was withdrawing 
his appeal.  This statement was in response to the RO's 
(AMC's) recent August 2006 decision granting some of his 
claims.  He indicated he was satisfied with the decision made 
on his appeal and wanted to stop any further appeal actions, 
so his file could be returned to the local RO in Winston-
Salem.

The veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


